OPINION OF THE COURT
MARVIN H. GILLMAN, County Judge.
This case having come before the Court on the Defendant’s Motion to Suppress Breath Test and having heard argument of counsel, and being fully advised in the premises, it is hereby
*132ORDERED that when a motorist is arrested and charged with driving under the influence in violation of Section 316.193 Florida Statutes without being otherwise charged with an offense committed while driving under the influence of alcohol to the extent that his normal faculties are impaired, said motorist is not subject to being required under Section 316.1932, Florida Statutes to give a breath or urine test under penalty of loss of driver’s license for six months for refusal to do so. A motorist who voluntarily takes a breath or urine test after being properly informed of the law and of his rights and obligations shall not have his test suppressed.
In the instant case the parties have stipulated that the defendant was not informed properly of his right to refuse a breath test without a penalty, i.e. no companion charge of a driving offense committed while under the influence of an alcoholic beverage, hence no loss of license in the event of a refusal. Thus the defendant did not voluntarily take the breath test and was not properly informed of the law regarding Section 316.1932. Therefore, the breath test of the defendant is hereby suppressed.